496 F.2d 213
David GREENHOUSE et al., etc., Plaintiffs-Appellants,v.Most Reverend Charles Pascal GRECO et al., Defendants-Appellees.
No. 74-1563.
United States Court of Appeals, Fifth Circuit.
May 23, 1974.

Before COLEMAN, DYER and RONEY, Circuit Judges.

BY THE COURT:

1
Defendants-appellees move to dismiss plaintiffs-appellants' interlocutory appeal from the District Court's denial of the right to maintain the action as a class action.  The general rule in this Circuit is that the denial of class action treatment is a non-appealable order.  Graci v. United States, 472 F.2d 124 (5th Cir. 1973).  Plaintiffs-appellants' portion of the case is still pending before the District Court.  The denial of a class action has not sounded the 'death knell' of the litigation, Songy v. Coastal Chemical Corp., 469 F.2d 709 (5th Cir. 1972); nor is it an appealable 'collateral order', Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949).  The District Court's order is not a final judgment under 28 U.S.C.A. 1291, Gosa v. Securities Investment Co., 449 F.2d 1330 (5th Cir. 1971); nor is it appealable under 28 U.S.C.A. 1292(a)(1) as a denial of injunctive relief, Songy v. Coastal Chemical Corp., 469 F.2d 709 (5th Cir. 1972).


2
It is ordered that appellees' motion to dismiss the appeal, filed in the above styled and numbered cause, is hereby granted.